Exhibit 10.1

AMENDMENT TO

CRAWFORD & COMPANY

THE GARDEN CITY GROUP, INC.

EMPLOYMENT AGREEMENT FOR DAVID A. ISAAC

THIS AMENDMENT is made to the Crawford & Company The Garden City Group, Inc.
Employment Agreement for David A. Isaac, as of the 26th day of March, 2009 (the
“Amendment”), by and among Crawford & Company, a Georgia corporation (the
“Company”), The Garden City Group, Inc., a Delaware corporation wholly-owned by
the Company (“GCG”), and David A. Isaac (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company, GCG and Executive entered into an Employment Agreement
effective January 1, 2006 (the “Employment Agreement”); and

WHEREAS, the Company, GCG and Executive desire to amend the Employment Agreement
as set forth below;

NOW, THEREFORE, the Employment Agreement shall be modified as follows:

1. Section 4(b) shall be deleted in its entirety and replaced with the
following:

(b) Annual Incentive Compensation. GCG will pay to Executive annual incentive
compensation under the Crawford & Company 2007 Management Team Incentive
Compensation Plan (or any successor plan), which shall offer to Executive an
opportunity to earn additional compensation based upon performance. Unless
otherwise increased by the Compensation Committee of the Company’s Board of
Directors, this annual incentive opportunity shall entitle Executive to annual
incentive payments as follows:

 

Payment Level

   Payment Amount   

Required Annual Performance

Minimum

   $ 250,000   

(To be determined by

the Compensation Committee

of the Company’s Board of

Directors under the terms of

the Crawford & Company

2007 Management Team

Incentive Compensation Plan

or any successor plan thereto)

     

Target

   $ 400,000         

Maximum

   $ 600,000                     

For performance between Minimum and Target, or between Target and Maximum,
straight-line interpolation will apply. Payment of the annual incentive shall be
required to be made by March 15 of the calendar year



--------------------------------------------------------------------------------

following the performance year; provided, however, that if audited financial
statements for the performance year have not been prepared and completed by
March 15 of the following year due to unforeseeable circumstances, the payment
of the annual incentive shall be delayed until 15 days after delivery of such
audited financial statements; provided, further, that any such payment will be
in the form of a single lump sum cash payment, and will be made no later than
December 31 of the year following the performance year.

2. The provision of Section 5(a)(ii) entitled “Performance Goal:” shall be
deleted in its entirety and replaced with the following:

Performance Goal: Compound annual growth rate (CAGR) in GCG’s pre-tax income in
the 2006 – 2010 period. Pre-tax income will be determined in the manner
described below (and subject to Section 4(e)), with growth measured comparing
the pre-tax income in each performance period to the target 2005 pre-tax income
amount of $9.239 million.

3. The provision of Section 5(a)(ii) entitled “Supplemental PSU Grant” shall be
amended to delete the words “less the number of PSUs in excess of 125,000 earned
for the 2006-2008 performance period” at the end of the first sentence thereof.

4. Section 5(a)(ii) shall be amended by adding the following provisions at the
end thereof:

Computation of Pre-Tax Income: Pre-tax income shall be determined based on
pre-tax income of GCG determined in connection with the preparation of the
Company’s audited financial statements determined in accordance with GAAP as
applied by the Company in each relevant year. For purposes of this
Section 5(a)(ii)), pre-tax income shall be determined before taxes but after
expense (including expense for profit participations, equity awards, services
paid for by the Company for the benefit of GCG (to be re-evaluated annually as
agreed to by Executive and the Executive Vice President of the Company
overseeing the GCG business), and interest on borrowed funds (if any) at the
Company’s prevailing rate of interest).

5. The Company shall use its best efforts to have the Compensation Committee of
the Company’s Board of Directors (the “Compensation Committee”) determine under
the terms of the Crawford and Company 2007 Management Team Incentive Plan (the
“MTIP”), at its next meeting, the 2009 and 2010 Performance Goals (as defined in
the MTIP) applicable to Section 4(b) of the Employment Agreement.

6. The Company shall use its best efforts to have the Compensation Committee, at
its next meeting, waive its rights under Section 6(d) of the MTIP to make
downward adjustments to the amount of the Award (as defined in the MTIP).

 

2



--------------------------------------------------------------------------------

7. Except as expressly modified by this Amendment, the Employment Agreement
shall remain in full force and effect in accordance with its terms and continue
to bind the parties.

8. This Amendment shall be effective as of the date first set forth above.

IN WITNESS WHEREOF, the Company and GCG have hereunto caused their duly
authorized representatives to execute this Amendment, and Executive has executed
this Amendment, on the date(s) set forth below.

CRAWFORD & COMPANY

 

By:  

/s/ J. T. Bowman

    Date:  

3/31/09

    Jeffrey T. Bowman           President and Chief Executive Officer        
THE GARDEN CITY GROUP, INC.         By:  

/s/ Allen W. Nelson

    Date:  

31 March 09

  Its:   Director         DAVID A. ISAAC        

/s/ David A. Isaac

    Date:  

3/26/09

 

 

3